DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s communications dated June 21, 2021.  Claims 1, 6, and 17 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
In view of Applicant's amendments, the 35 USC 101 rejections are hereby withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano et al. “Constraint-Based Register Allocation and Instruction Scheduling” (hereinafter Lozano) in view of van der Walt et al., “The NumPy Array: A Structure for Efficient Numerical Computation” (hereinafter van Der Walt) and Kuesel et al. (20130185704 -- hereinafter Kuesel).

	With respect to claim 1, Lozano discloses A method for implementing higher-level instructions by generating and executing corresponding lower-level instructions (e.g., p. 750, “The back-end takes the IR and generates assembly code for a particular processor.”), the method comprising: 
	receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type [that has a plurality of fields], wherein the plurality of containers represent a data structure for maintaining one or more variables (e.g., Figs. 4-7 and associated text, e.g., p. 750, The back-end takes the IR [higher level instructions] and generates assembly code [lower-level instruction] for a particular processor; p. 751, The paper extends SSA by introducing LSSA (linear SSA) [IR, i.e. higher-level code], which represents programs as basic blocks (blocks of instructions without control flow, blocks for short) and relations of temporaries (program variables) among blocks.... Multiple register banks also capture the spilling of temporaries to memory as just another register bank due to lack of available processor registers [transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type, wherein the plurality of containers represent a data structure for maintaining one or more variables]; p. 754, Each temporary has a certain bit width (hereafter just called width) which is determined by the source data type [value type] that it represents; pp. 752-753, The factorial function, whose C source code is shown to the right, is used as a running example throughout the paper1.... For instance, in the factorial function, the return value might be defined by int f = 1 [int, i.e. particular value type is an aggregate type]; see also p. 755, Spilling requires copying the contents of temporaries to new temporaries that can then be assigned to different processor registers or to memory; see also p. 761, Once a temporary is spilled, it must be loaded into a register before every use.); 
	generating one or more lower-level instructions that store an unboxed representation of the aggregate value into a particular container that is selected from the plurality of containers based on applying one or more assignment rules to the one or more higher-level instructions based on the particular value type, including applying a particular assignment rule that selects between a first container that comprises at least one register and a second container that does not comprise a register (Figs. 4-7 along with associated text, e.g., p. 753-754, Register allocation is the problem of assigning temporaries to either processor registers (hereafter called registers) [a first container that comprises at least one register] or memory [a second container that does not comprise a register].... A first way to improve register utilization is to store temporaries only while they are live... In general, even optimal register utilization does not guarantee the availability of processor registers for all temporaries. In this case, some temporaries must be stored in memory (that is, spilled) [applying a particular assignment rule]. Since access to memory is costly, the decision of which temporaries are assigned to memory and at which program point they are assigned has high impact on the efficiency of the generated code; p. 757, A valid assignment of the register (rt) and operation (oi) variables constitutes a solution to the register allocation problem.... To the best of our knowledge, this paper presents the first application of a unified register array to integrate different aspects of register allocation in the context of native code generation; Each temporary has a certain bit width (hereafter just called width) which is determined by the source data type [particular value type] that it represents; see also p. 753, in the factorial function, the return value might be defined by int f = 1.) (Examiner notes that the technique of Lozano does not utilize boxing, thus the stored representation is necessarily “unboxed,” as claimed.); 
	[executing the one or more lower-level instructions,] including transferring the aggregate value of the particular value type into the at least one register (Id., particularly register utilization.);
	wherein the method is performed by one or more computing devices (e.g., p. 750, The back-end takes the IR and generates assembly code for a particular processor. This paper introduces a constraint model and solving techniques for substantial parts of a compiler back-end and contributes an important step towards compiler back-ends that exclusively use a constraint model for code generation.). 
	Lozano does not appear to explicitly disclose that has a plurality of fields or executing the one or more lower-level instructions. However, in analogous art van der Walt teaches that has a plurality of fields (e.g., Abstract, NumPy arrays [that has a plurality of fields or executing the one or more lower-level instructions] are the standard representation for numerical data and enable efficient implementation of numerical computations in a high-level language.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lozano with the technique of van der Walt because it can “enable efficient implementation of numerical computations,” as suggested by van der Walt (see Abstract).  
	Furthermore, in analogous art, Kuesel teaches executing the one or more lower-level instructions (e.g., Abstract, A compiler may optimize source code and any referenced libraries to execute on a plurality of different processor architecture implementations. For example, if a compute node has three different types of processors with three different architecture implementations, the compiler may compile the source code and generate three versions of object code where each version is optimized for one of the three different processor types. After compiling the source code, the resultant executable code may contain the necessary information for selecting between the three versions.).


	With respect to claim 17, Lozano discloses One or more non-transitory computer-readable media storing first instructions for implementing higher-level instructions by generating and executing corresponding lower-level instructions, the first instructions, when executed by one or more processors (e.g., Fig. 7 and associated text, e.g., p. 751, The code generator exhibits robust behavior for functions with thousands of instructions, where we choose the bzip2 program as part of the standard SPECint 2006 benchmark suite.), cause: 
	receiving one or more higher-level instructions specifying to transfer an aggregate value of a particular value type within a plurality of containers, wherein the particular value type is an aggregate type [that has a plurality of fields], wherein the plurality of containers represent a data structure for maintaining one or more variables (e.g., Figs. 4-7 and associated text, e.g., p. 750, The back-end takes the IR [higher level instructions] and generates assembly code [lower-level instruction] for a particular processor; p. 751, The paper extends SSA by introducing LSSA (linear SSA) [IR, i.e. higher-level code], which represents programs as basic blocks (blocks of instructions without control flow, blocks for short) and relations of temporaries (program variables) among blocks.... Multiple register banks also capture the spilling of temporaries to memory as just another register bank due to lack of temporary has a certain bit width (hereafter just called width) which is determined by the source data type [value type] that it represents; pp. 752-753, The factorial function, whose C source code is shown to the right, is used as a running example throughout the paper2.... For instance, in the factorial function, the return value might be defined by int f = 1 [int, i.e. particular value type is an aggregate type]; see also p. 755, Spilling requires copying the contents of temporaries to new temporaries that can then be assigned to different processor registers or to memory; see also p. 761, Once a temporary is spilled, it must be loaded into a register before every use.); 
	generating one or more lower-level instructions that store an unboxed representation of the aggregate value into a particular container that is selected from the plurality of containers based on applying one or more assignment rules to the one or more higher-level instructions based on the particular value type, including applying a particular assignment rule that selects between a first container that comprises at least one register and a second container that does not comprise a register (Figs. 4-7 along with associated text, e.g., p. 753-754, Register allocation is the problem of assigning temporaries to either processor registers (hereafter called registers) [a first container that comprises at least one register] or memory [a second container that does not comprise a register].... A first way to improve register store temporaries only while they are live... In general, even optimal register utilization does not guarantee the availability of processor registers for all temporaries. In this case, some temporaries must be stored in memory (that is, spilled) [applying a particular assignment rule]. Since access to memory is costly, the decision of which temporaries are assigned to memory and at which program point they are assigned has high impact on the efficiency of the generated code; p. 757, A valid assignment of the register (rt) and operation (oi) variables constitutes a solution to the register allocation problem.... To the best of our knowledge, this paper presents the first application of a unified register array to integrate different aspects of register allocation in the context of native code generation; Each temporary has a certain bit width (hereafter just called width) which is determined by the source data type [particular value type] that it represents; see also p. 753, in the factorial function, the return value might be defined by int f = 1.) (Examiner notes that the technique of Lozano does not utilize boxing, thus the stored representation is necessarily “unboxed,” as claimed.); 
	[executing the one or more lower-level instructions,] including transferring the aggregate value of the particular value type into the at least one register (Id., particularly register utilization.).
	Lozano does not appear to explicitly disclose that has a plurality of fields or executing the one or more lower-level instructions. However, in analogous art van der Walt teaches that has a plurality of fields (e.g., Abstract, NumPy arrays [that has a plurality of fields or executing the one or more lower-level instructions] are the standard representation for numerical data and enable efficient implementation of numerical computations in a high-level language.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lozano with the technique of van der 
	Furthermore, in analogous art, Kuesel teaches executing the one or more lower-level instructions (e.g., Abstract, A compiler may optimize source code and any referenced libraries to execute on a plurality of different processor architecture implementations. For example, if a compute node has three different types of processors with three different architecture implementations, the compiler may compile the source code and generate three versions of object code where each version is optimized for one of the three different processor types. After compiling the source code, the resultant executable code may contain the necessary information for selecting between the three versions.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kuesel so that “the operating system is free to assign the executable code to any processor based on, for example, the current status of the processor (i.e., whether its CPU is being fully utilized) and still enjoy the benefits of executing code that is optimized for whichever processor is assigned the executable code,” as suggested by Kuesel (see Abstract).

	With respect to claim 2, Lozano also discloses wherein the applying the particular assignment rule comprises detecting no registers are available (e.g., p. 751, Multiple register banks also capture the spilling [applying the particular assignment rule] of temporaries to memory as just another register bank due to lack of available processor registers.).

	With respect to claim 6, Lozano also discloses wherein at least one selected from the group consisting of: the particular container represents a return value of a function, [and the transferring the aggregate value of the particular value type comprises transferring the aggregate value from a second particular container that represents a parameter of the function] (e.g., Figs. 4-7 and associated text, e.g., p. 753, in the factorial function, the return value might be defined by int f = 1.  In SSA, a φ-function is inserted defining a new return value that is equal to either 1 or to the value of f computed in the loop.... Temporaries t1, t2 and t9 are pre-assigned to the return address ($ra), first argument ($a0) and first return value ($v0) registers.).

	With respect to claim 13, Lozano also discloses wherein the particular container is larger than needed to store the particular value type (e.g., p. 751, Register packing can assign several small unrelated temporaries to the same register. For example, two 16-bit temporaries can be assigned to the upper and lower half of a 32-bit register.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claim 1 above, and further in view of Yoshida (20140325489 – hereinafter Yoshida).

	With respect to claim 3, Lozano as modified does not appear to explicitly disclose receiving a reference to the aggregate value; verifying that the reference to the aggregate value is not null.  However, this is taught in analogous art, Yoshida (e.g., Fig. 5, The check pattern 400A may be configured to check for null pointer access. Accordingly, the check pattern 400A includes a pattern, "store %1, %2," that defines a relationship between the arguments %1 and %2; [0045] As illustrated in FIG. 5, the check patterns 506 include a first check pattern 508 for detecting null-pointer-access errors and a second check pattern 510 for detecting divide-by-zero errors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Yoshida in order to identify compilation errors.  
	
Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view van der Walt and Kuesel, as applied to claims 1 and 17 above, and further in view of Chung et al. (20100205408– hereinafter Chung).
	
	With respect to claims 4 and 18, although Lozano discloses the store the unboxed representation of the aggregate value into the particular container (see the rejection of claims 1 and 17 above), it does not appear to explicitly disclose that it is atomic. However, this is taught in analogous art, Chung (e.g., Figs. 2-4 and associated text, e.g., [0006] In some embodiments, a computer system may be configured to determine whether an instruction within a plurality of instructions in a transactional region includes a given prefix. The prefix indicates that one or more memory operations performed by the processor to complete the instruction are to be executed as part of an atomic transaction. The atomic transaction may include memory operations performed by the processor to complete one or more others of the plurality of instructions in the transactional region; see also [0002], In a transactional memory programming model, a programmer may designate a section of code (i.e., an execution path or a set of program instructions) as a "transaction", which a transactional memory system should execute atomically with respect to other threads of execution. For example, if the transaction includes two memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lozano with the invention of Chung to selectively implement atomicity because “In traditional implementations, all memory accesses that occur within a designated transaction are executed together atomically. However, in some cases, correct program semantics may not strictly require that all memory operations within a given transaction be executed together atomically,” as suggested by Chung (see [0015]).

	With respect to claim 5, Chung further discloses detecting that the particular value type is marked as atomic e.g., Figs. 2-4 and associated text, e.g., [0006] In some embodiments, a computer system may be configured to determine whether an instruction within a plurality of instructions in a transactional region includes a given prefix [mark]. The prefix indicates that one or more memory operations performed by the processor to complete the instruction are to be executed as part of an atomic transaction. The atomic transaction may include memory operations performed by the processor to complete one or more others of the plurality of instructions in the transactional region,).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of Lozano with the invention of Chung for the same reasons set forth above with respect to claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of , as applied to claim 1 above, and further in view of Trux (20020038454 – hereinafter Trux).

	With respect to claim 7, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose verifying that the particular value type does not comprise a default constructor.  However, this is taught in analogous art, Trux (e.g., [0023] In the absence of constructors defined by the programmer, the compiler will add a default constructor, a constructor that takes no parameters and simply invokes the superclass constructor without arguments; see also [0050-52])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Trux as a means for “alleviating overheads inherent in object oriented programs.,” as suggested by Trux (see [0018]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claim 1 above, and further in view of Auerbach et al. (20120054718 – hereinafter Auerbach).

	With respect to claim 8, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose the particular value type comprises a default constructor and one or more data fields; the method further comprises verifying that the default constructor initializes the one or more data fields.  However, this is taught in analogous art, Auerbach (e.g., [0031-35], To ensure that values have the necessary properties, the compiler enforces the following restrictions; violations are errors and a programmer may correct those errors. 1. Fields Fields of a value may not be modified. To enforce this, the compiler checks all instructions that modify fields to ensure that the field being modified is not a field of a value class.... 3. Since a value may not be null, each value class has a constructor that takes no arguments and creates a "default instance" to which value fields will be initialized in lieu of null. The compiler changes the default initialization of fields of value type (in all objects, not just in values) to use this default constructor instead of assigning null.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Auerbach in order to avoid “overhead and excessive conservatism,” as suggested by Auerbach (see [0015]).

	With respect to claim 10, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose wherein at least selected from the group consisting of: the particular value type implements an interface type, and the particular value type comprises a data field that comprises a reference or a second value type.  However, in analogous art, Auerbach teaches particular value type comprises a data field that comprises a reference or a second value type (e.g., [0031-35], To ensure that values have the necessary properties, the compiler enforces the following restrictions; violations are errors and a programmer may correct those errors. 1. Fields of a value class are themselves instances of value classes. In other words, valueness is a "deep" property. 2. Fields of a value may not be modified. To enforce this, the compiler checks all instructions that modify fields to ensure that the field being modified is not a field of a value class.... 3. Since a value may not be null, each value class has a constructor that takes no arguments and creates a "default instance" to which value fields will be initialized in The compiler changes the default initialization of fields of value type (in all objects, not just in values) to use this default constructor instead of assigning null. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Auerbach in order to avoid “overhead and excessive conservatism,” as suggested by Auerbach (see [0015]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claim 1 above, and further in view of Lakshman (et al. 20060225053 – hereinafter Lakshman).
	
	With respect to claim 9, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose verifying at least one selected from the group consisting of: the particular value type does not extend a type, a type does not extend the particular value type, the particular value type is concrete and final, and the particular value type does not comprise a data field whose type comprises the particular value type.  However, in analogous art, Lakshman discloses the particular value type is concrete and final (e.g., [0130] To enable developers to create and use value types, the value type facility in various embodiments employs a System.ValueType class. In these embodiments, value types extend the System.ValueType class. Furthermore, value types are declared "final" and are indicated to be "public," "private," or "protected.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Lakshman because it can .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claim 1 above, and further in view of Gschwind (et al. 20100095285 – hereinafter Gschwind).

	With respect to claim 11, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose throwing an exception when the aggregate value is compared to null.  However, this is taught in analogous art, Gschwind (e.g., Fig. 2A and associated text, e.g., [0048], That is, if d[i] is greater than 0 and a[ ] is null, then an exception may be thrown.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Gschwind so “that a wide body of codes may be successfully and safely SIMD vectorized even when array definition information is not available to the compiler,” as suggested by Gschwind (see [0030]).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claim 1 above, and further in view of Grezes et al. (20050252977 – hereinafter Grezes).

	With respect to claim 12, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose wherein one or more higher-level instructions comprise bytecode that includes a bytecode that specifies duplicating the aggregate value.  However, this is taught in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the java bytecode invention of Grezes because a “platform such as Java has two advantages, standardisation of the intermediate code, referred to as the "bytecode", and its independence with respect to the machine. Any Java program can therefore be compiled in a series of bytecode instructions universally understood by any machine based on such a platform,” as suggested by Grezes (see [0030]).

	Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claims 1 and 17 above, and further in view of Joisha (20070226281– hereinafter Joisha).

With respect to claims 14 and 19, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose wherein the store the unboxed representation of the aggregate value into the particular container comprises, into the particular container, store a reference to a second container that already stores the aggregate value.  However, this is taught in analogous art, Joisha (e.g., [0041], unbox is an operator that takes a reference to an object-version of a value type (sometimes called a boxed value type) and returns an interior pointer [reference] to its beginning. The "member access" operator (`.`) extracts a field of an object or a value-type instance, given a reference or an interior pointer to it. The "address of" .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Joisha because it can provide a means of “improving the execution time and peak memory usage characteristic of the RC garbage collection technique,” as suggested by Joisha (see [0006]).

With respect to claim 15, Joisha further discloses wherein the reference to the second container comprises a reference to a container that does not reside in a heap (e.g., [0038], [0038] value types (like struct types) that reside on the stack; unbox is an operator that takes a reference to an object-version of a value type (sometimes called a boxed value type) and returns an interior pointer to its beginning. ... an interior pointer to a ... a field of a value-type stack instance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Joisha for the reason set forth above with respect to claim 14.

	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of van der Walt and Kuesel, as applied to claims 1 and 17 above, and further in view of Koseki et al. (20050050533 – hereinafter Koseki).

With respect to claims 16 and 20, Lozano in view of van der Walt and Kuesel does not appear to explicitly disclose measuring a first duration spent for a first implementation to access the particular container; detecting that the first duration is less than a second duration spent for a second implementation to access the particular container.  However, this is taught in analogous art, Koseki (e.g., [0041], when the additional instruction processing time calculated by the copy processing time calculating means 140 is longer than the copy processing time, the instruction generating means 150 generates the precedent load instruction in a position, in the executable range, where the computational optimality is not satisfied and where it is possible to identically set the register as the reading targets of the respective precedent load instructions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Koseki because it can make it “possible to make reference to variable values efficiently,” as suggested by Koseki (see [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The factorial function is : int factorial(int n) {
        int f = 1; while (n > 0) {
        f = f * n; n--;
        }
        return f;
        }
        2 The factorial function is : int factorial(int n) {
        int f = 1; while (n > 0) {
        f = f * n; n--;
        }
        return f;
        }